DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (para [22] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [22], the reference numeral “100” is not shown in the drawings; in para [26], the penultimate line, after “configured” insert –to— and in para [27], the penultimate line, after “configured” insert –to—.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al 8,347,665 (hereinafter Rasmussen) in view of Peng 2017/0161975 (hereinafter Peng) and CN107060572 (hereinafter CN572).
Re Claim 1. 
Rasmussen discloses a safe and locking system comprising: a safe (Background of the Invention) comprising: a container portion (conventional in safes); and a door (10) movably engaged with the container portion, wherein the door is movable between an open position and a closed position: a locking system (Figs. 2-3) engaged with the door, wherein the locking system comprises: a user interface (26) engaged with an outer portion of the door; a manual override system (key; para [0030]); a handle (34,30) engaged with an outer portion of the door; and a latch (28) movable between an engaged position and a disengaged position; a rotatable wheel portion (40) engaged with an interior portion of the door, wherein the rotatable wheel portion is rotatable, based on movement of the handle (34), between a first rotated position corresponding to an unlocked state of the safe and a second rotated position corresponding to a locked state of the safe; a first vertical engagement member (61) located within the door and rotatably engaged with the rotatable wheel portion (40), wherein the first vertical engagement member is configured to move, based on rotation of the rotatable wheel portion, in substantially a vertical direction; a first vertical live action deadbolt (93,94) engaged with the first vertical engagement member, wherein the first vertical live action deadbolt is configured to engage the container portion when the rotatable wheel portion is in the second rotated position corresponding to the locked state of the safe; a second vertical engagement member (61) located within the door and rotatably engaged with the rotatable wheel portion, the second vertical engagement member configured to move, based on rotation of the rotatable wheel portion (40), in substantially a vertical direction; a second vertical live action deadbolt (93,94) engaged with the second vertical engagement member, wherein the second vertical live action deadbolt is configured to engage the container portion when the rotatable wheel portion is in the second rotated position corresponding to the locked state of the safe; a lateral engagement bracket (60) located within the door and movably engaged with the rotatable wheel portion (40), wherein the lateral engagement bracket is configured to move, based on rotation of the rotatable wheel portion, and wherein movement of the lateral engagement bracket is restricted when the latch (28) is in the engaged position (in 58) and unrestricted when the latch is in the disengaged position; a plurality of lateral live action deadbolts (92,94) engaged with the lateral engagement bracket, wherein the plurality of lateral live action deadbolts are configured to engage the container portion when the rotatable wheel portion (40) is in the second rotated position corresponding to the locked state of the safe.
Rasmussen fails to teach a lock engagement detection system comprising: a lock engagement sensor engaged with the interior portion of the door, wherein the lock engagement sensor is configured to indicate whether the rotatable wheel portion is in the first rotated position corresponding to the unlocked state of the safe or in the second rotated position corresponding to the locked state of the safe; a door position detection system configured to indicate whether the door is in the open position or the closed position, wherein the door position detection system comprises: a vibration sensor configured to provide first data based on movement of the door; an accelerometer configured to provide second data based on movement of the door; and a magnetometer configured to provide third data based on an angular position of the door; an indicator system configured to indicate whether the safe is in the locked state or the unlocked state; and   a control unit configured to communicate with the lock engagement sensor, the door position detection system, and the indicator system and configured to send one or more instructions to the indicator system based on data received from at least one of the lock engagement sensor or the door position detection system.  
Peng discloses a lock system for a door (10; drive 12 (motor), gears 22,122) including a lock engagement detection system (paragraphs [0021-0025] door position sensor/accelerometer 14, [0030-0032,0035] movable drive portion position sensor/microswitch or electromagnetic sensor 166 ) comprising: a lock engagement sensor (166) engaged with the interior portion of the door, wherein the lock engagement sensor is configured to indicate whether the movable portion (12,122) is in the first position corresponding to the unlocked state of the safe or in the second position corresponding to the locked state of the safe; an indicator system (communication module 160) configured to indicate, based on the lock engagement sensor, whether the safe is in the locked state or the unlocked state; and a control unit (16) configured to communicate with the lock engagement sensor (14) and with the indicator system (communication module 160, WiFi, Bluetooth, mobile device 3; para ) and configured to send one or more instructions (command; para [0024]) to the indicator system based on the lock engagement sensor.  
It would have been obvious to one of ordinary skill in the art to modify the lock system of Rasmussen in all of the rejected claims, to include a lock engagement detection system as taught by Peng in order to enhance the security of the safe by indicating the drive/movable portion position, the bolt position, door position and the various components and bracket positions of the locking system.
CN572 discloses the use of a vibration sensor (7) on a safe door locking system (see Example 2).
It would have been obvious to one of ordinary skill in the art to further modify the lock detection system to include a vibration sensor as taught by CN572 as an obvious matter of design choice in enhancing the security of the lock system.
Re Claim 3. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein rotatable wheel portion (40) is a gear system (Peng 22,122).  
Re Claim 4. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the rotatable wheel (40) is attached to the handle (34,30).  
Re Claim 7. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, further comprising a manual override system (Rasmussen, key) that is configured to open the safe without using the user interface.  
Re Claim 8. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 7, wherein the manual override system comprises a lock and key system (Rasmussen, key).  
Re Claim 9. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the indicator system is further configured to indicate a potential unapproved attempt to enter the safe based on the first data provided by the vibration sensor.  It would have been obvious to one of ordinary skill in the art given the teachings of Peng and CN572 to provide the desired claimed functionality in order to enhance the security of the locking system of Rasmussen.

Re Claim 10.
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the indicator system is further configured to send an alert based on the control unit determining that the door is in the closed position and that the rotatable wheel is in the second rotated position corresponding to the locked state of the safe (Peng, para [0095-0096]).  
Re Claim 11. 
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the closed position and that the rotatable wheel is in the first rotated position corresponding to the unlocked state of the safe (Peng, para [0095-0096]).  
Re Claim 12.
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the open position and that the rotatable wheel is in the second rotated position corresponding to the locked state of the safe (Peng, para [0095-0096]).  
Re Claim 13.
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1. wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the open position and that the rotatable wheel is in the first rotated position corresponding to the unlocked state of the safe (Peng, para [0095-0096]).  
Re Claim 14.
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the lock engagement detection system is configured to enter a hibernation mode (Peng timer 170, para [0048]) based on the control unit determining that the door is in the closed position and that the rotatable wheel is in the second rotated position corresponding to the locked state of the safe.  It would have been obvious to one of ordinary skill in the art to provide the lock system of Rasmussen with a hibernation mode utilizing a timer as taught by Peng as is well known in the smart lock art and would be desirable in order to preserve power.
Re Claim 15.
Rasmussen as modified by Peng and CN572 discloses the safe and locking system of claim 1, wherein the lock engagement detection system is configured to exit a hibernation mode based on activation of the user interface or based on the door position detection system detecting movement of the door.  It would have been obvious to one of ordinary skill in the art to provide the lock system of Rasmussen with a hibernation mode utilizing a timer as taught by Peng as is well known in the smart lock art and would be desirable in order to preserve power.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rasmussen in view of Peng.
Re Claim 16.
Rasmussen discloses a safe and locking system comprising: a safe (Background of the Invention) comprising: a container portion (conventional in safes); and a door (10) movably engaged with the container portion, wherein the door is movable between an open position and a closed position: a locking system (Figs. 2,3) engaged with the door, wherein the locking system comprises: a user interface (26) engaged with an outer portion of the door; and a handle (34/30) engaged with an outer portion of the door; a movable portion (40) engaged with an interior portion of the door, wherein the movable portion is movable, based on movement of the handle, between a first position corresponding to an unlocked state of the safe and a second position corresponding to a locked state of the safe; a live action deadbolt (94,93) engaged with the movable portion (40), wherein the live action deadbolt is configured to engage the container portion when the movable portion is in the second position corresponding to the locked state of the safe. 
Rasmussen fails to teach a lock engagement detection system comprising: a lock engagement sensor engaged with the interior portion of the door, wherein the lock engagement sensor is configured to indicate whether the movable portion is in the first position corresponding to the unlocked state of the safe or in the second position corresponding to the locked state of the safe; an indicator system configured to indicate, based on the lock engagement sensor, whether the safe is in the locked state or the unlocked state; and a control unit configured to communicate with the lock engagement sensor and with the indicator system and configured to send one or more instructions to the indicator system based on the lock engagement sensor.  
Peng discloses a lock system for a door (10; drive 12 (motor), gears 22,122) including a lock engagement detection system (paragraphs [0021-0025] door position sensor/accelerometer 14, [0030-0032,0035] movable drive portion position sensor/microswitch or electromagnetic sensor 166 ) comprising: a lock engagement sensor (166) engaged with the interior portion of the door, wherein the lock engagement sensor is configured to indicate whether the movable portion (12,122) is in the first position corresponding to the unlocked state of the safe or in the second position corresponding to the locked state of the safe; an indicator system (communication module 160) configured to indicate, based on the lock engagement sensor, whether the safe is in the locked state or the unlocked state; and a control unit (16) configured to communicate with the lock engagement sensor (14) and with the indicator system (communication module 160, WiFi, Bluetooth, mobile device 3; para ) and configured to send one or more instructions (command; para [0024]) to the indicator system based on the lock engagement sensor.  
It would have been obvious to one of ordinary skill in the art to modify the lock system of Rasmussen in all of the rejected claims, to include a lock engagement detection system as taught by Peng in order to enhance the security of the safe by indicating the drive/movable portion position, the bolt position, door position and the various components and bracket positions of the locking system.
Re Claim 17.
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, further comprising: a latch (28) that is movable between an engaged position and a disengaged position, wherein the latch restricts movement of the movable portion (40; in notch 58) when the latch is in the engaged position, and wherein the latch does not restrict movement of the movable portion when the latch is in the disengaged position; wherein the lock engagement sensor is configured to indicate that the safe is in the locked state after the latch is in the engaged position.  
Re Claim 18. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the movable portion (40 of Rasmussen; 12 of Peng) is rotatable.  
Re Claim 19. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the lock engagement sensor (Peng 166) contacts the movable portion (40; 12,122) to indicate that the movable portion is in the second position corresponding to the locked state of the safe.  
Re Claim 20.
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, further comprising an accelerometer (Peng 14) configured to provide data based on movement of the door (10).  
Re Claim 21. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, further comprising a magnetometer (Peng 166; para 0030, 0040-0043]) configured provide data based on an angular position of the door.  
Re Claim 22. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the indicator system is further configured to send an alert based on the control unit determining that the door is in the closed position and that the movable portion is in the second position corresponding to the locked state of the safe (Peng para [0095]).  
Re Claim 23. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the closed position and that the movable portion is in the first position corresponding to the unlocked state of the safe (Peng para [0095]).  
Re Claim 24.
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the open position and that the movable portion is in the second position corresponding to the locked state of the safe (Peng para [0096]).  
Re Claim 25. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the indicator system is configured to send an alert based on the control unit determining that the door is in the open position and that the movable portion is in the first position corresponding to the unlocked state of the safe (Peng para [0095]).  
Re Claim 26. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the lock engagement detection system is configured to enter a hibernation mode (Peng timer 170, para [0048]) based on the control unit determining that the door is in the closed position and that the movable portion is in the second position corresponding to the locked state of the safe.  
It would have been obvious to one of ordinary skill in the art to provide the lock system of Rasmussen with a hibernation mode utilizing a timer as taught by Peng as is well known in the smart lock art and would be desirable in order to preserve power.
Re Claim 27. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng discloses the safe and locking system of claim 16, wherein the lock engagement detection system is configured to exit a hibernation mode (Peng timer 140) based on activation of the user interface or based on the movement of the door.  It would have been obvious to one of ordinary skill in the art to provide the lock system of Rasmussen with a hibernation mode utilizing a timer as taught by Peng as is well known in the smart lock art and would be desirable in order to preserve power.
Re Claim 28. 
As discussed above with respect to claim 16, Rasmussen as modified by Peng (method steps in Fig.4 and para [0050-0097]) discloses a method for indicating a locked status of a safe, the method comprising: providing a safe comprising: a container portion; and a door movably engaged with the container portion, wherein the door is movable between an open position and a closed position: a locking system engaged with the door, wherein the locking system comprises: a user interface engaged with an outer portion of the door; and a handle engaged with an outer portion of the door; a movable portion engaged with an interior portion of the door, wherein the movable portion is movable, based on movement of the handle, between a first position corresponding to an unlocked state of the safe and a second position corresponding to a locked state of the safe;   a live action deadbolt engaged with the movable portion, wherein the live action deadbolt is configured to engage the container portion when the movable portion is in the second position corresponding to a locked state of the safe; a lock engagement detection system comprising: a lock engagement sensor engaged with the interior portion of the door, wherein the lock engagement sensor is configured to indicate whether the movable portion is in the first position corresponding to the unlocked state of the safe or in the second position corresponding to the locked state of the safe; an indicator system configured to indicate, based on the lock engagement sensor. whether the safe is in the locked state or the unlocked state; and a control unit configured to communicate with the lock engagement sensor and the indicator system and configured to send one or more instructions to the indicator system based on the lock engagement sensor; and sending, from the indicator system, an alert that indicates whether safe is in the unlocked state or the locked state.  
It would have been obvious to one of ordinary skill in the art to modify the lock system of Rasmussen in all of the rejected claims, to include a lock engagement detection system and method as taught by Peng in order to enhance the security of the safe by indicating the drive/movable portion position, the bolt position, door position and the various components and bracket positions of the locking system.
Re Claim 29. 
As discussed above with respect to claims 16 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising sending an alert from the indicator system based on the control unit detecting that the door is in the closed position and that the movable portion is in the second position corresponding to the locked state of the safe (para [0095]).  
Re Claim 30. 
As discussed above with respect to claims 16 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising sending an alert from the indicator system based on the control unit detecting that the door is in the closed position and that the movable portion is in the first position corresponding to the unlocked state of the safe (para [0095]).  
Re Claim 31. 
As discussed above with respect to claims 16 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising sending an alert from the indicator system based on the control unit detecting that the door is in the open position and that the movable portion is in the second position corresponding to the locked state of the safe (para [0096]).  
Re Claim 32. 
As discussed above with respect to claims 16 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising sending an alert from the indicator system based on the control unit detecting that the door is in the open position and that the movable portion is in the first position corresponding to the unlocked state of the safe (para [0095]).  
Re Claim 33.
As discussed above with respect to claims 16, 17 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, wherein: the locking system further comprises a latch (Rasmussen 28) that is movable between an engaged position and a disengaged position; the latch restricts movement of the movable portion (Rasmussen 40) when the latch is in the engaged position, and wherein the latch does not restrict movement of the movable portion when the latch is in the disengaged position; and the lock engagement sensor is configured to indicate that the safe is in the locked state after the latch is in the engaged position.  
Re Claim 34. 
As discussed above with respect to claims 16, 26 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising causing the lock engagement detection system to enter a hibernation mode (Peng timer 170) based on the control unit determining that the door is in the closed position and that the movable portion is in the second position corresponding to the locked state of the safe.  
Re Claim 35. 
As discussed above with respect to claims 16, 27 and 28, Rasmussen as modified by Peng discloses the method for indicating a locked status of a safe of claim 28, further comprising causing the lock engagement detection system to exit a hibernation mode (Peng timer 170) based on activation of the user interface or based on movement of the door.  

Allowable Subject Matter
Claims 2, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited references teaching various sensor systems for locks, such as accelerometer and magnetometer and other devices of 2017/0204636.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675